Name: 2007/243/EC: Commission Decision of 18 April 2007 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2007) 1663) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy; NA;  economic geography;  budget;  European Union law
 Date Published: 2007-04-24

 24.4.2007 EN Official Journal of the European Union L 106/55 COMMISSION DECISION of 18 April 2007 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2007) 1663) (only the Spanish, Danish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish texts are authentic) (Text with EEA relevance) (2007/243/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 5(2)(c) thereof, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), and in particular Article 7(4) thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 5 of Council Regulation (EEC) No 729/70, Article 7 of Regulation (EC) No 1258/1999, and Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (3), the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999, only refunds on exports to third countries and intervention to stabilise agricultural markets, granted and undertaken respectively according to Community rules within the framework of the common organisation of the agricultural markets, may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil these requirements and cannot, therefore, be financed under the EAGGF Guarantee Section. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 25 January 2007 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 18 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 94, 28.4.1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ L 125, 8.6.1995, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). ANNEX Total corrections  Budget item 6 7 0 1 MS Measure FY Reason Type % Currency Amount Deductions already made Financial impact AT Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR  577,47  577,47 0,00 Total AT EUR  577,47  577,47 0,00 BE Clearance of accounts 2001 Clearance of 2001 accounts one-off EUR 45 922,50 45 922,50 0,00 BE Clearance of accounts 2003 Clearance of 2003 accounts one-off EUR 53 786,11 29 109,11 24 677,00 Total BE EUR 99 708,61 75 031,61 24 677,00 DE Clearance of accounts 2003 Clearance of 2003 accounts one-off EUR 2 372 552,57 0,00 2 372 552,57 DE Clearance of accounts 2004 Clearance of 2004 accounts one-off EUR  848 720,33 0,00  848 720,33 DE Clearance of accounts 2005 Clearance of 2005 accounts one-off EUR 1 475 549,22 0,00 1 475 549,22 DE Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR  123 145,69  188 245,69 65 100,00 DE Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR  134 267,39 0,00  134 267,39 Total DE EUR 4 954 235,20  188 245,69 4 765 989,51 DK Export Refunds 2000 Inadequate implementation of substitution checks flat-rate 2 % DKK 4 042 587,64 0,00 4 042 587,64 DK Export Refunds 2000 Inadequate implementation of substitution checks flat-rate 5 % DKK 1 694 642,72 0,00 1 694 642,72 DK Export Refunds 2001 Inadequate implementation of substitution checks flat-rate 2 % DKK 11 636 374,73 0,00 11 636 374,73 DK Export Refunds 2001 Inadequate implementation of substitution checks flat-rate 5 % DKK 5 847 108,45 0,00 5 847 108,45 DK Export Refunds 2002 Inadequate implementation of substitution checks flat-rate 2 % DKK 14 620 538,05 0,00 14 620 538,05 DK Export Refunds 2002 Inadequate implementation of substitution checks flat-rate 5 % DKK 6 732 926,94 0,00 6 732 926,94 DK Export Refunds 2003 Inadequate implementation of substitution checks flat-rate 2 % DKK 3 239 587,36 0,00 3 239 587,36 DK Export Refunds 2003 Inadequate implementation of substitution checks flat-rate 5 % DKK 1 450 243,99 0,00 1 450 243,99 DK Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR 68 177,57 68 177,57 0,00 Total DK DKK 49 264 009,88 0,00 49 264 009,88 Total DK EUR 68 177,57 68 177,57 0,00 ES Financial audit  Late payments 2004 Failure to meet payment deadlines one-off EUR 9 070 409,96 9 197 146,98 126 737,02 ES Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR 7 923 714,21 7 940 441,61 16 727,40 ES Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR 339 296,14 339 296,14 0,00 ES Fruit and Veg  Nuts (other measures) 2003 Non-respect of payment deadlines one-off EUR 28 111 606,97 0,00 28 111 606,97 ES Fruit and Veg  Nuts (other measures) 2004 Non-respect of payment deadlines one-off EUR 32 542 235,13 0,00 32 542 235,13 ES Fruit and Veg  Tomato Processing 2003 Tomatoes delivered outside the regular daytime working hours of the competent authorities could not be adequately controlled, insufficient reconciliation of records with official bookkeeping flat-rate 5 % EUR 1 850 032,92 0,00 1 850 032,92 ES Fruit and Veg  Tomato Processing 2004 Tomatoes delivered outside the regular daytime working hours of the competent authorities could not be adequately controlled, insufficient reconciliation of records with official bookkeeping flat-rate 5 % EUR 2 240 283,54 0,00 2 240 283,54 ES Promotional Measures 2003 Ineligibility of a programme one-off EUR 20 244,02 0,00 20 244,02 ES Promotional Measures 2004 Ineligibility of a programme one-off EUR 70 997,92 0,00 70 997,92 ES Promotional Measures 2003 Deficiencies in accounting and technical controls flat-rate 10 % EUR  438 782,10 0,00  438 782,10 ES Promotional Measures 2004 Deficiencies in accounting and technical controls flat-rate 10 % EUR  500 158,94 0,00  500 158,94 ES Promotional Measures 2005 Deficiencies in accounting and technical controls flat-rate 10 % EUR  262 486,51 0,00  262 486,51 ES Promotional Measures 2006 Deficiencies in accounting and technical controls flat-rate 10 % EUR 32 893,85 0,00 32 893,85 Total ES EUR 82 724 549,93 16 798 292,45 65 926 257,48 FR OTMS 2001 Deficient and missing physical control of the operations flat-rate 10 % EUR 2 150 231,66 0,00 2 150 231,66 FR OTMS 2002 Deficient and missing physical control of the operations flat-rate 10 % EUR 4 742 809,12 0,00 4 742 809,12 FR OTMS 2003 Deficient and missing physical control of the operations flat-rate 10 % EUR 1 792 725,04 0,00 1 792 725,04 FR Fruit and Veg  Peaches & Pears Processing 2003 Several payments have been made outside the regulatory deadline one-off EUR 22 494,75 0,00 22 494,75 FR Public Storage of Alcohol 2001 Non-respect of payment deadlines one-off EUR 2 226,40 0,00 2 226,40 FR Public Storage of Alcohol 2002 Non-respect of payment deadlines one-off EUR 14 188,94 0,00 14 188,94 FR RD Guarantee new measures 2003 Weaknesses in secondary controls flat-rate 2 % EUR 1 995 633,00 0,00 1 995 633,00 FR RD Guarantee new measures 2003 Weaknesses in the control system for subsidized-interestloans: insufficient control of payment proofs and of the reality of investments flat-rate 5 % EUR 2 931 588,00 0,00 2 931 588,00 FR RD Guarantee new measures 2004 Weaknesses in secondary controls flat-rate 2 % EUR 2 568 245,00 0,00 2 568 245,00 Total FR EUR 16 220 141,91 0,00 16 220 141,91 GR Direct Payments 2004 LPIS was not fully operational to the standard required and the on-the-spot checks were still carried out too late to be fully effective flat-rate 5 % EUR 14 991 119,26 0,00 14 991 119,26 GR Direct Payments 2004 LPIS was not fully operational to the standard required and the on-the-spot checks were still carried out too late to be fully effective flat-rate 10 % EUR 20 792 615,42 0,00 20 792 615,42 GR Direct Payments 2005 LPIS was not fully operational to the standard required and the on-the-spot checks were still carried out too late to be fully effective flat-rate 5 % EUR 27 702,71 0,00 27 702,71 GR Direct Payments 2005 LPIS was not fully operational to the standard required and the on-the-spot checks were still carried out too late to be fully effective flat-rate 10 % EUR 30 657,51 0,00 30 657,51 GR Fruit and Veg  Tomato Processing 2003 Data indicated in the records have not been reconciled with the official accounts of the producer organisation; data was transmitted by a producer organisation without the information regarding the yield flat-rate 5 % EUR 1 231,08 0,00 1 231,08 GR Fruit and Veg  Tomato Processing 2004 Data indicated in the records have not been reconciled with the official accounts of the producer organisation; data was transmitted by a producer organisation without the information regarding the yield flat-rate 5 % EUR  417 259,82 0,00  417 259,82 GR POSEI 2003 Insufficient proof that the benefit of the aid has been passed on to the end-user, insufficient controls at arrival of products to the island, absence of IACS flat-rate 5 % EUR  952 833,44 0,00  952 833,44 GR POSEI 2004 Insufficient proof that the benefit of the aid has been passed on to the end-user, insufficient controls at arrival of products to the island, absence of IACS flat-rate 5 % EUR  952 833,58 0,00  952 833,58 GR RD Guarantee Accompanying Measures 2001 Total of monthly declarations exceeds the amount of the annual declaration one-off EUR 67 732,00 0,00 67 732,00 Total GR EUR 38 233 984,82 0,00 38 233 984,82 IE Financial audit  Late payments 2004 Failure to meet payment deadlines one-off EUR 1 021 717,84 1 232 358,00 210 640,16 IE Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR  122 295,66  122 295,66 0,00 IE Milk Powder for Casein 2002 Insufficient control of production process flat-rate 5 % EUR  676 675,34 0,00  676 675,34 IE Milk Powder for Casein 2003 Insufficient control of production process flat-rate 5 % EUR 1 444 677,65 0,00 1 444 677,65 IE Milk Powder for Casein 2004 Insufficient control of production process flat-rate 5 % EUR  378 635,48 0,00  378 635,48 Total IE EUR 3 644 001,97 1 354 653,66 2 289 348,31 IT Financial audit  Late payments 2004 Failure to meet payment deadlines one-off EUR 48 554 937,39 48 865 275,10 310 337,71 IT Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR 47 896,46 47 896,46 0,00 IT RD Guarantee new measures 2003 Insufficient controls on the minimum standards, incomplete risk analysis for the selection of beneficiaries to be checked on-the-spot flat-rate 2 % EUR  292 013,00 0,00  292 013,00 IT Wine  Restructuring 2003 Overestimation of the vine growing area one-off EUR  791 044,51 0,00  791 044,51 IT Wine  Restructuring 2004 Overestimation of the vine growing area one-off EUR 1 587 599,85 0,00 1 587 599,85 Total IT EUR 51 273 491,21 48 913 171,56 2 360 319,65 LU Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR 89 099,53 89 099,53 0,00 LU Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR  132 471,39 42 350,66 90 120,73 LU Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR 14 637,53 14 637,53 0,00 Total LU EUR  236 208,45  146 087,72 90 120,73 NL Clearance of accounts 2003 Clearance of 2003 accounts one-off EUR  159 196,13 0,00  159 196,13 NL Export Refunds 1999 Insufficient number of substitution controls flat-rate 5 % EUR 1 337 421,43 0,00 1 337 421,43 NL Export Refunds 2000 Insufficient number of substitution controls flat-rate 5 % EUR 15 460 584,91 0,00 15 460 584,91 NL Export Refunds 2001 Insufficient number of substitution controls flat-rate 5 % EUR 9 866 616,71 0,00 9 866 616,71 Total NL EUR 26 823 819,18 0,00 26 823 819,18 Total corrections  Budget item 05 07 01 07 MS Measure FY Reason Type % Currency Amount Deductions already made Financial impact FI Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR 59 957,06  930 760,36 870 803,30 FI Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR 4 383,80 4 383,80 0,00 Total FI EUR 64 340,86  935 144,16 870 803,30 GB Financial audit  Late payments 2003 Failure to meet payment deadlines one-off EUR 18 692,31 0,00 18 692,31 GB Financial audit  Late payments 2004 Failure to meet payment deadlines one-off EUR 53 718 181,34 54 438 176,05 719 994,71 GB Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR  177 600,74  177 600,74 0,00 GB Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off GBP 5 043,95 5 043,95 0,00 GB Recoveries 2003 Incorrect classification of irregularities one-off GBP 23 387,80 0,00 23 387,80 Total GB EUR 53 914 474,39 54 615 776,79 701 302,40 Total GB GBP 28 431,75 5 043,95 23 387,80 PT Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR  400 433,43  521 198,20 120 764,77 PT Financial audit  Overshooting 2003 Overshooting of financial ceilings one-off EUR 30 352,11 0,00 30 352,11 PT Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR  139,80  139,80 0,00 Total PT EUR  430 925,34  521 338,00 90 412,66